                                                                                          FILED                         LODGED
                        WRITTEN RECORD OF PLEA AGREEMENT                                   RECEIVED                     COPY
                         UNITED STATES MAGISTRATE JUDGE
                               FLAGSTAFF, ARIZONA                                                NOV 1 4 2018
                                                                                       CLERK U S DISTRICT COURT
UNITED STATES OF AMERICA v. DANIEL ROBERT LUNGHAMER                                BY       DISTRICT OF ARIZO~:PUiY
                                                                                  ~~~"-"'-"'--~-~---§_§_~§ ..~~~-..;.;.,;;....,;;..;..;....i
                                                                                                       ___

CASE NO.:      l"8-o4.3-Zl Po""' ool-P~ FLG.
CITATION(S): A106/7474515, 7474516

VIOLATION PLEADING GUILTY TO:                                             -·-~
                                                                                   . _.;. .- .· •. ..            ·


Citation 7474515: Boating Under the Influence of Alcohol, in violation of 36 C.F.R. § 3.lO(a)(l), a
Class B misdemeanor.
Citation 7474516: Boating Under the Influence with Alcohol Concentration >0.08, in violation of
36 C.F.R. § 3.10(a)(2), a Class B Misdemeanor.

MAXIMUM FINE (36 C.F.R. § l.3(a)): $5,000.00 per citation
MAXIMUM IMPRISONMENT (36 C.F.R. § 1J(a)): Six (6) Months per citation
MAXIMUM PROBATION (18 U.S.C. § 3561): Five (5) Years
MANDATORY SPECIAL ASSESSMENT (18 U.S.C. § 3013): $10.00 per citation

RULE 11 (c)(l)(C), F.R. Crim. P., STIPULATED SENTENCE:
Citation 7474515: The defendant shall be sentenced to time served. Fine, in addition to the
mandatory special assessment of $10.00, is in the discretion of the Court but the parties stipulate and
agree that the fine is capped at -$500.00. The government ·recommends a fine of ·$500.do: The
defendant understands and agrees that the Court is not bound by the government's recommendation.
Citation 6406460: The defendant shall be placed on one (1) year of unsupervised probation. In
addition to any terms of probation that the Court deems appropriate: (1) you shall participate as
instructed by the probation office in a program of substance abuse treatment which may include
testing for substance abuse. You shall pay for the cost of treatment. You shall provide written
verification of completion signed by the director or supervisor as directed by the probation office;
(2) you shall complete a Boaters Safety Course and provide written verification of completion to the
United States Probation Office in Flagstaff, Arizona within 180 days of sentencing; (3) you shall not
consume or possess any alcohol or alcoholic beverages; (4) you shall not purchase, possess, use,
distribute or administer any narcotic or other controlled substance as defined in section 102 of the
Controlled Substance Act (21 U.S.C. 801) or any paraphernalia related to such substances, without
prescription by a licensed medical practitioner; (5) you shall be banned from Glen Canyon National
Recreation Area except for the travel through said area on federal, state or local highways; and (6)
you shall comply with any driving license suspension or restriction ordered by the Department of
Motor Vehicles in the state in which you are licensed. Fine, in addition to the mandatory special_
assessmentof$10.00, is in the Court's discretion.                                                     /

DISPOSITION OF ADDITIONAL CHARGES: If the plea and sentence are accepted by the
Court, the United States agrees that it will: (1) not file any additional charges pertaining to the
above-referenced citation(s); and (2) not refer the investigation concerning the above-referenced
citation(s) to the state or local authorities.
FACTUAL BASIS
      I, Daniel Robert Lunghamer, admit the following facts are true and correct to the best of
my knowledge and belief for an incident I was involved in at approximately 12:30 p.m. on
September 20, 2018, within the District of Arizona- Glen Canyon National Recreation Area.

Elements of Operating a Vessel Under the Influence of Alcohol:
Operating or being in actual physical control of a vessel is prohibited while: Under the influence of
alcohol to a degree which renders the operator incapable of safe operation.

Facts:
I operated a houseboat from Antelope Point Marina to the public launch ramp at Antelope Point. At
the time, I was the sole operator of the houseboat. I drove the houseboat to the public launch ramp
to pick up approximately 50 of the 108-individuals associated with his group from Colorado College.
I drank alcoholic beverages and I performed poorly on field sobriety tests.

Elements of Operating a Vessel Under the Influence of Alcohol with Alcohol Concentration
greater than 0.08:
Operating or being in actual physical control of a vessel is prohibited while: the alcohol
concentration in the operator's breath is 0.08 grams or more of alcohol per 210 liters of breath.

Facts:
I consented to an evidentiary breath test- Intoxilyzer 8000- which indicated a BrAC of 0.142 and
0.143. My BrAC was above the legal limit of 0.08.

        The defendant shall swear under oath to the accuracy of this statement and, if the defendant
should be called upon to testify about this matter in the future, any intentional material
inconsistencies in the defendant's testimony may subject the defendant to additional penalties for
perjury-or false swearing, which may be enforced by the United States under this agreement.
        If the defendant's guilty plea or plea agreement is rejected, withdrawn, vacated, or reversed
at any time, this agreement shall be null and void, the United States shall be free to prosecute the
defendant for all crimes of which it then has knowledge and any charges that have been dismissed
because of this plea agreement shall automatically be reinstated. In such event, the defendant waives
any and all objections, motions, and defenses based upon the Statute of Limitations, the Speedy Trial
Act, or constitutional restrictions in bringing later charges or proceedings. The defendant
understands that any statements made at the time of the defendant's change of plea or sentencing
may be used against the defendant in any subsequent hearing, trial, or proceeding subject to the
limitations of Fed. R. Evid. 410.

          I, Daniel Robert Lunghamer, understand that the above sentencing provision is binding
· upon the Court if the Court accepts my guilty plea under this plea agreement.              _     __
         By pleading guilty, I will_ be giving __up_my rights to plead-not guilty; to confront, cross-
  examine-and-corilper the attendance of witnesses; to present evidence in my defense; to remain silent
  and refuse to be a witness against myself by asserting my privilege against self-incrimination - all
  with the assistance of counsel - and to be presumed innocent until proven guilty beyond a reasonable
  doubt.
         I waive my right to trial, agree to enter my plea before and to be sentenced by a U.S.
  Magistrate Judge, and waive any right to appeal or otherwise challenge my conviction. In particular,
  the defendant waives (1) any and all motions, defenses, probable cause determinations, and



                                                 2
     objections that the defendant could assert to the indictment, the complaint, the information, or the
     citation; and (2) any right to file an appeal, any collateral attack, and any other writ or motion that
     challenges the conviction, an order of restitution or forfeiture, the entry of judgment against the
     defendant, or any aspect of the defendant's sentence, including the manner in which the sentence is
     determined, including (but not limited to) any appeals under 18 U.S.C. § 3742 (sentencing appeals)
     and motions under 28 U.S.C. §§ 2241 and 2255 (habeas petitions), and any right to file a motion for
     modification of sentence, including under Title 18, U.S.C., § 3582(c). This waiver shall result in the
     dismissal of any appeal, collateral attack, or other motion the defendant might file challenging the
     conviction, order of restitution or forfeiture, or sentence in this case. This waiver shall not be
     construed to bar an otherwise-preserved claim of ineffective assistance of counsel or of
     "prosecutorial misconduct" (as that term is defined by Section 11.B of Ariz. Ethics Op. 15-01
     (2015)).
             The nature of the charge(s) and the possible penalties have been explained to me, and there is
     a factual basis for each charge to which I am pleading guilty. I understand that the Court may later
     modify the terms and conditions of any probation or supervised release ordered as part of my
     sentence.
             My guilty plea is not the result of force, threats, or promises other than any promises
     contained in this written agreement.

             I am not currently under the influence of alcohol or any other intoxicants, and I am
     fully capable of understanding this agreement and enter it voluntarily.



                                ff~~.
                         Daniel Robert Lunghamer
                                                                                         /0/i08
                                                                                 Date
                         Defendant


                     --.UJ=Avt
                         .t atha:Goebel
                            i                                                    Date
                                                                                     ID/u~)'a



                                         eider
                                                                               !'fru-1/d
                                                                                   ate
                          Assistant U.S. Attorney



-----~-                  -Michelle I:f. Bums                                     Date
             /.           U.S. Magistrate Judge

                  ACCEPTED                  REJECTED




                                                      3
